

LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of May 3, 2018 (the
“Effective Date”), by and among SILICON VALLEY BANK, a California corporation
(“Bank”), MITEK SYSTEMS, INC., a Delaware corporation (“Parent”), and IDCHECKER,
INC., a California corporation (together with Parent, each a “Co-Borrower” and
collectively, “Co-Borrowers”), and provides the terms on which Bank shall lend
to Co‑Borrowers, and Co‑Borrowers shall repay Bank. The parties agree as
follows:
1ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP.
Notwithstanding the foregoing, no effect shall be given to any change in GAAP
requiring leases which were previously classified as operating leases to be
treated as capitalized leases and such leases shall continue to be treated as
operating leases consistent with GAAP as in effect on the date hereof and all
financial covenants and other financial calculations shall be computed with
respect to Co-Borrower (taken as a whole) only, and not on a consolidated basis
with its Subsidiaries (except to the extent constituting a Co-Borrower).
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 13. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.
2    LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay. Co-Borrowers hereby unconditionally promise to pay Bank
the outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
2.2    Revolving Line.
(a)    Availability. Subject to the terms and conditions of this Agreement and
to deduction of Reserves, Bank shall make Advances not exceeding the
Availability Amount. Amounts borrowed under the Revolving Line may be repaid
and, prior to the Revolving Line Maturity Date, reborrowed, subject to the
applicable terms and conditions precedent herein.
(b)    Termination; Repayment. The Revolving Line terminates on the Revolving
Line Maturity Date, when the principal amount of all Advances, the unpaid
interest thereon, and all other Obligations relating to the Revolving Line shall
be immediately due and payable.
2.3    Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the Revolving Line, Co-Borrowers shall immediately pay to Bank
in cash the amount of such excess (such excess, the “Overadvance”). Without
limiting Co-Borrowers’ obligation to repay Bank any Overadvance, Co-Borrowers
agree to pay Bank interest on the outstanding amount of any Overadvance, on
demand, at a per annum rate equal to the rate that is otherwise applicable to
Advances plus five percent (5.0%).
2.4    Payment of Interest on the Credit Extensions.
(a)    Interest Rate. Subject to Section 2.4(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the greater of (i) one quarter of one percentage point
(0.25%) above the Prime Rate or (ii) four and one half percentage points
(4.50%), which interest shall be payable monthly in accordance with Section
2.4(d) below.
(b)    Default Rate. Immediately upon the occurrence and during the continuance
of an Event of Default, Obligations shall bear interest at a rate per annum
which is five percent (5.0%) above the rate that is otherwise applicable thereto
(the “Default Rate”). Fees and expenses which are required to be paid by
Co-Borrowers pursuant to the Loan Documents (including, without limitation, Bank
Expenses) but are not paid when due shall bear interest




--------------------------------------------------------------------------------




until paid at a rate equal to the highest rate applicable to the Obligations.
Payment or acceptance of the increased interest rate provided in this Section
2.4(b) is not a permitted alternative to timely payment and shall not constitute
a waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Bank.
(c)    Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.
(d)    Payment; Interest Computation. Interest is payable monthly on the Payment
Date of each month and shall be computed on the basis of a three hundred sixty
(360) day year for the actual number of days elapsed. In computing interest, (i)
all payments received after 12:00 p.m. Pacific time on any day shall be deemed
received at the opening of business on the next Business Day, and (ii) the date
of the making of any Credit Extension shall be included and the date of payment
shall be excluded; provided, however, that if any Credit Extension is repaid on
the same day on which it is made, such day shall be included in computing
interest on such Credit Extension.
2.5    Fees. Co-Borrowers shall pay to Bank:
(a)    Revolving Line Commitment Fee. A fully earned, non-refundable commitment
fee of Thirty Thousand Dollars ($30,000), on the Effective Date;
(b)    Unused Revolving Line Facility Fee. Payable quarterly in arrears on the
last day of each calendar quarter prior to the Revolving Line Maturity Date, and
on the Revolving Line Maturity Date, a fee (the “Unused Revolving Line Facility
Fee”) in an amount equal to one quarter of one percentage point (0.25%) per
annum of the average unused portion of the Revolving Line, as determined by
Bank, computed on the basis of a year with the applicable number of days as set
forth in Section 2.4(d). The unused portion of the Revolving Line, for purposes
of this calculation, shall be calculated on a calendar year basis and shall
equal the difference between (i) the Revolving Line, and (ii) the average for
the period of the daily closing balance of the Revolving Line outstanding;
(c)    Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees
and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
demand by Bank).
(d)    Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Co-Borrowers shall not be entitled to any credit,
rebate, or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Co-Borrowers under the clauses of this Section 2.5
pursuant to the terms of Section 2.6(c). Bank shall provide Co-Borrowers written
notice of deductions made from the Designated Deposit Account pursuant to the
terms of the clauses of this Section 2.5.
2.6    Payments; Application of Payments; Debit of Accounts.
(a)    All payments to be made by Co-Borrowers under any Loan Document shall be
made in immediately available funds in Dollars, without setoff or counterclaim,
before 12:00 p.m. Pacific time on the date when due. Payments of principal
and/or interest received after 12:00 p.m. Pacific time are considered received
at the opening of business on the next Business Day. When a payment or other
obligation is due on a day that is not a Business Day, the payment or other
obligation shall be due the next Business Day, and, in the case of payments,
additional fees or interest, as applicable, shall continue to accrue until paid.
(b)    So long as no Event of Default has occurred and is continuing, (a)
payments matching specific scheduled payments then due shall be applied to those
scheduled payments and (b) other payments shall be applied at the direction of
Co-Borrowers. During the continuance of an Event of Default, Bank has the
exclusive right to determine the order and manner in which all payments with
respect to the Obligations may be applied. Co-Borrowers shall have no right to
specify the order or the accounts to which Bank shall allocate or apply any
payments required to


2

--------------------------------------------------------------------------------




be made by Co-Borrowers to Bank or otherwise received by Bank under this
Agreement when any such allocation or application is not specified elsewhere in
this Agreement.
(c)    To the extent permitted by applicable law, Bank may debit any of
Co-Borrowers’ deposit accounts including the Designated Deposit Account, for
principal and interest payments or any other amounts Co-Borrowers owe Bank when
due and owing. The provisions of the previous sentence shall not apply to
deposit accounts exclusively used for payroll, payroll taxes, and other employee
wage, trust and benefit payments to or for the benefit of Co-Borrowers’
employees and identified to Bank by Co-Borrowers as such. These debits shall not
constitute a set-off.
2.7    Withholding. Provided that Bank (and any party to whom Bank sells,
transfers, assigns, negotiates, or grants participation in all or any part of,
or any interest in, Bank’s obligations, rights, and benefits under this
Agreement and the other Loan Documents pursuant to Section 12.2) provides
Co-Borrowers with an executed original IRS Form W-9 on or prior to the date on
which Bank or such other party becomes a lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Co-Borrowers), (i)
payments received by Bank from Co-Borrowers under this Agreement will be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, duties, deductions, withholdings, assessments, fees or other
charges imposed by any Governmental Authority (including any interest, additions
to tax or penalties applicable thereto), (ii) if at any time any Governmental
Authority, applicable law, regulation or international agreement requires
Co-Borrowers to make any withholding or deduction from any such payment or other
sum payable hereunder to Bank, Co-Borrowers hereby covenant and agree that the
amount due from Co-Borrowers with respect to such payment or other sum payable
hereunder will be increased to the extent necessary to ensure that, after the
making of such required withholding or deduction, Bank receives a net sum equal
to the sum which it would have received had no withholding or deduction been
required, and Co-Borrowers shall pay the full amount withheld or deducted to the
relevant Governmental Authority; and (iii) Co-Borrowers will, upon request,
furnish Bank with proof reasonably satisfactory to Bank indicating that
Co-Borrowers have made such withholding payment; provided, however, that
Co-Borrowers need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Co-Borrowers. The agreements and obligations of Co-Borrowers and Bank contained
in this Section 2.7 shall survive the termination of this Agreement.
3    CONDITIONS OF LOANS
3.1    Conditions Precedent to Initial Credit Extension. Bank’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:
(a)    duly executed original signatures to the Loan Documents;
(b)    each Co-Borrower’s Operating Documents and long-form good standing
certificates of each Co-Borrower certified by the Secretary of State (or
equivalent agency) of such Co-Borrower’s jurisdiction of organization or
formation and each jurisdiction in which such Co-Borrower is qualified to
conduct business, each as of a date no earlier than thirty (30) days prior to
the Effective Date;
(c)    a secretary’s certificate of each Co-Borrower with respect to such
Co-Borrower’s Operating Documents, incumbency, specimen signatures and
resolutions authorizing the execution and delivery of this Agreement and the
other Loan Documents to which it is a party;
(d)    duly executed original signatures to the completed Borrowing Resolutions
for each Co-Borrower;
(e)    certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any


3

--------------------------------------------------------------------------------




such financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
(f)    the Perfection Certificate of each Co-Borrower, together with the duly
executed original signatures thereto;
(g)    evidence satisfactory to Bank that the insurance policies and
endorsements required by Section 6.7 hereof are in full force and effect,
together with appropriate evidence showing lender loss payable and/or additional
insured clauses or endorsements in favor of Bank; and
(h)    payment of the fees and Bank Expenses then due as specified in Section
2.5 hereof.
3.2    Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(a)    timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4;
(b)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is each Co-Borrower’s representation and
warranty on that date that the representations and warranties in this Agreement
remain true, accurate, and complete in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
(c)    Bank determines to its satisfaction that there has not been a Material
Adverse Change.
3.3    Covenant to Deliver. Co-Borrowers agree to deliver to Bank each item
required to be delivered to Bank under Section 3.1 or Section 3.2 of this
Agreement as a condition precedent to any such Credit Extension. Co-Borrowers
expressly agree that a Credit Extension made prior to the receipt by Bank of any
such item shall not constitute a waiver by Bank of Co-Borrowers’ obligation to
deliver such item, and the making of any Credit Extension in the absence of a
required item shall be in Bank’s sole discretion.
3.4    Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance, Co-Borrowers (via an individual duly authorized by an
Administrator) shall notify Bank (which notice shall be irrevocable) by
electronic mail by 12:00 p.m. Pacific time on the Funding Date of the Advance.
Such notice shall be made by Co-Borrowers through Bank’s online banking program,
provided, however, if Co-Borrowers are not utilizing Bank’s online banking
program, then such notice shall be in a written format acceptable to Bank that
is executed by an Authorized Signer. Bank shall have received satisfactory
evidence that the Board has approved that such Authorized Signer may provide
such notices and request Advances. In connection with any such notification,
Co-Borrowers must promptly deliver to Bank by electronic mail or through Bank’s
online banking program such reports and information, including without
limitation, sales journals, cash receipts journals, accounts receivable aging
reports, as Bank may request in its sole discretion. Bank shall credit proceeds
of an Advance to the Designated Deposit Account. Bank may make Advances under
this Agreement based on instructions from an Authorized Signer or without
instructions if the Advances are necessary to meet Obligations which have become
due and payable.


4

--------------------------------------------------------------------------------




4    CREATION OF SECURITY INTEREST
4.1    Grant of Security Interest. Co-Borrowers hereby grant Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Each Co-Borrower acknowledges that it previously has entered, and/or may in the
future enter, into Bank Services Agreements with Bank. Regardless of the terms
of any Bank Services Agreement, Co-Borrowers agree that any amounts Co-Borrowers
owe Bank thereunder shall be deemed to be Obligations hereunder and that it is
the intent of Co-Borrowers and Bank to have all such Obligations secured by the
first priority perfected security interest in the Collateral granted herein
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien in this Agreement).
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Co-Borrowers, release its Liens in the Collateral and all rights therein shall
revert to Co-Borrowers. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Co-Borrowers providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Co-Borrowers shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105%); and (y)
if such Letters of Credit are denominated in a Foreign Currency, then at least
one hundred ten percent (110%), of the Dollar Equivalent of the face amount of
all such Letters of Credit plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its business judgment), to
secure all of the Obligations relating to such Letters of Credit.
4.2    Priority of Security Interest. Co-Borrowers represent, warrant, and
covenant that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien under this Agreement).
If any Co-Borrower shall acquire a commercial tort claim with an amount in
controversy in excess of One Hundred Thousand Dollars ($100,000), such
Co-Borrower shall promptly notify Bank in a writing signed by Co-Borrower of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Bank.
4.3    Authorization to File Financing Statements. Each Co-Borrower hereby
authorizes Bank to file financing statements, without notice to such
Co-Borrower, with all appropriate jurisdictions to perfect or protect Bank’s
interest or rights hereunder. Such financing statements may indicate the
Collateral as “all assets of the Debtor” or words of similar effect, or as being
of an equal or lesser scope, or with greater detail, all in Bank’s discretion.
5    REPRESENTATIONS AND WARRANTIES
Each Co-Borrower represents and warrants as follows:
5.1    Due Organization, Authorization; Power and Authority. Co-Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Co-Borrower’s business. In connection with this Agreement, Co-Borrower has
delivered to Bank completed certificates each signed by Co-Borrower and
Guarantor (if any), respectively, entitled “Perfection Certificate” (as may be
updated from time to time with the consent of Bank, the “Perfection
Certificate”). Co-Borrower represents and warrants to Bank that: (a)
Co-Borrower’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) Co-Borrower is an organization of the type
and is organized in the jurisdiction set forth in


5

--------------------------------------------------------------------------------




the Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Co-Borrower’s organizational identification number or accurately states that
Co-Borrower has none; (d) the Perfection Certificate accurately sets forth
Co-Borrower’s place of business, or, if more than one, its chief executive
office as well as Co-Borrower’s mailing address (if different than its chief
executive office); (e) Co-Borrower (and each of its predecessors) has not, in
the past five (5) years, changed its jurisdiction of formation, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificate pertaining
to Co-Borrower and each of its Subsidiaries is accurate and complete in all
material respects (it being understood and agreed that Co-Borrower may from time
to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Co-Borrower is not now a Registered Organization but later
becomes one, Co-Borrower shall promptly notify Bank of such occurrence and
provide Bank with Co-Borrower’s organizational identification number, if any.
The execution, delivery and performance by Co-Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Co-Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Co-Borrower or any of its Subsidiaries or any of their property or assets
may be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except for (i) the filing of financing statements in connection herewith or
(ii) such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
material agreement by which Co-Borrower is bound. Co-Borrower is not in default
under any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Co-Borrower’s business.
5.2    Collateral. Co-Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.
Co-Borrower has no Collateral Accounts at or with any bank or financial
institution other than Bank or Bank’s Affiliates except for the Collateral
Accounts described in the Perfection Certificate delivered to Bank in connection
herewith (such accounts, the “Other Accounts”)) and which Co-Borrower has taken
such actions as are necessary to give Bank a perfected security interest
therein, pursuant to the terms of Section 6.8(b). To the best of Co-Borrowers
knowledge, the Accounts are bona fide, existing obligations of the Account
Debtors, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
All Inventory is in all material respects of good and marketable quality, free
from material defects.
Co-Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) Intellectual Property licensed to
Co-Borrower and noted on the Perfection Certificate or otherwise disclosed in
writing to Bank. Each Patent which it owns or purports to own and which is
material to Co-Borrower’s business is valid and enforceable, and no part of the
Intellectual Property which Co-Borrower owns or purports to own and which is
material to Co-Borrower’s business has been judged invalid or unenforceable, in
whole or in part. To the best of Co-Borrower’s knowledge, no claim has been made
that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not reasonably be expected to have a
material adverse effect on Co-Borrower’s business.
Except as noted on the Perfection Certificate or as otherwise disclosed to Bank
in writing, Co-Borrower is not a party to, nor is it bound by, any Restricted
License.
5.3    Intentionally Omitted.


6

--------------------------------------------------------------------------------




5.4    Litigation. There are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against
Co-Borrower or any of its Subsidiaries involving more than, individually or in
the aggregate, One Hundred Thousand Dollars ($100,000).
5.5    Financial Statements; Financial Condition. All consolidated financial
statements for Co-Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Co-Borrower’s consolidated financial condition
and Co-Borrower’s consolidated results of operations. There has not been any
material deterioration in Co-Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.
5.6    Solvency. The fair salable value of Co-Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Co-Borrower’s liabilities; Co-Borrower is not left with unreasonably small
capital after the transactions in this Agreement; and Co-Borrower is able to
generally pay its debts (including trade debts) as they mature.
5.7    Regulatory Compliance. Co-Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Co-Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors). Co-Borrower (a) has complied in all
material respects with all Requirements of Law, and (b) has not violated any
Requirements of Law the violation of which could reasonably be expected to have
a material adverse effect on its business. None of Co-Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Co-Borrower or any
Subsidiary or, to the best of Co-Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Co-Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.
5.8    Subsidiaries; Investments. Co-Borrower does not own any stock,
partnership, or other ownership interest or other equity securities except for
Permitted Investments.
5.9    Tax Returns and Payments; Pension Contributions. Co-Borrower has timely
filed all required tax returns and reports, and Co-Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Co-Borrower except to the extent (i) such taxes do not exceed Twenty
Five Thousand Dollars ($25,000) in the aggregate or (ii) such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor.
To the extent Co-Borrower defers payment of any contested taxes, Co-Borrower
shall (i) notify Bank in writing of the commencement of, and any material
development in, the proceedings, and (ii) post bonds or take any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien.” Co-Borrower is unaware of any claims or adjustments proposed for any of
Co-Borrower’s prior tax years which could result in additional taxes becoming
due and payable by Co-Borrower. Co-Borrower has paid all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Co-Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Co-Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
5.10    Use of Proceeds. Co-Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.
5.11    Full Disclosure. No written representation, warranty or other statement
of Co-Borrower in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or


7

--------------------------------------------------------------------------------




statements not materially misleading (it being recognized by Bank that the
projections and forecasts, pro formas, budgets, general industry information and
other forward looking formation provided by Co-Borrower in good faith and based
upon assumptions believed to be reasonable when made are not viewed as facts and
that actual results during the period or periods covered by such forward looking
information may differ from the projected or forecasted results).
5.12    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Co-Borrower’s knowledge or awareness, to
the “best of” Co-Borrower’s knowledge, or with a similar qualification,
knowledge or awareness means the actual knowledge, after reasonable
investigation, of any Responsible Officer.
6    AFFIRMATIVE COVENANTS
Co-Borrowers shall do all of the following:
6.1    Government Compliance.
(a)    Maintain their and all of their Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on a Co-Borrower’s
business or operations. Each Co-Borrower shall comply, and have each Subsidiary
comply, in all material respects, with all laws, ordinances and regulations to
which it is subject.
(b)    Obtain all of the Governmental Approvals necessary for the performance by
Co-Borrowers of their obligations under the Loan Documents to which they are a
party and the grant of a security interest to Bank in all of their property.
Co-Borrowers shall promptly provide copies of any such obtained Governmental
Approvals to Bank.
6.2    Financial Statements, Reports, Certificates. Provide Bank with the
following:
(a)    as soon as available, but no later than thirty (30) days after the last
day of each month, a company prepared consolidated and consolidating balance
sheet and income statement covering Co-Borrowers’ and each of their Subsidiary’s
operations for such month certified by a Responsible Officer and in a form
acceptable to Bank (the “Monthly Financial Statements”);
(b)    within thirty (30) days after the last day of each month and together
with the Monthly Financial Statements, a duly completed Compliance Certificate
signed by a Responsible Officer, certifying that as of the end of such month, no
Event of Default has occurred or is continuing (or describing any such existing
Events of Default), and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank may reasonably request;
(c)    within sixty (60) days after the end of each fiscal year of Co-Borrowers,
and contemporaneously with any updates or amendments thereto, (i) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for the upcoming fiscal year of Co-Borrowers, and (ii)
annual financial projections for the then-current fiscal year (on a quarterly
basis), in each case as approved by the Board;
(d)    as soon as available, and in any event within one ninety (90) days
following the end of Co-Borrowers’ fiscal year, audited consolidated financial
statements of Parent and its Subsidiaries prepared under GAAP, consistently
applied, together with an unqualified opinion (except for qualifications
resulting from the Obligations being classified as short term indebtedness
during the year period to the applicable maturity date) on the financial
statements from an independent certified public accounting firm reasonably
acceptable to Bank;
(e)    in the event that a Co-Borrower becomes subject to the reporting
requirements under the Exchange Act within five (5) days of filing, copies of
all periodic and other reports, proxy statements and other materials filed by
such Co-Borrower and/or any Guarantor with the SEC, any Governmental Authority
succeeding to any or all


8

--------------------------------------------------------------------------------




of the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be. Documents required to be
delivered pursuant to the terms hereof (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which such Co-Borrower posts such documents, or provides a link
thereto, on Co-Borrower’s website on the internet at such Co-Borrower’s website
address; provided, however, such Co-Borrower shall promptly notify Bank in
writing (which may be by electronic mail) of the posting of any such documents;
(f)    within five (5) days of delivery, copies of all material statements,
reports and notices made available to each Co-Borrower’s security holders or to
any holders of Subordinated Debt, in each case, in their capacity as such;
(g)    promptly after any Responsible officer becomes aware thereof, a report of
any legal actions pending or threatened in writing against a Co-Borrower or any
of its Subsidiaries that could result in damages or costs to such Co-Borrower or
any of its Subsidiaries of, individually or in the aggregate, Two Hundred Fifty
Thousand Dollars ($250,000) or more; and
(h)    promptly, from time to time, such other information regarding
Co-Borrowers or compliance with the terms of any Loan Documents as reasonably
requested by Bank.
6.3    Accounts Receivable.
(a)    Schedules and Documents Relating to Accounts. Co-Borrowers shall deliver
to Bank transaction reports and schedules of collections, as provided in Section
6.2, on Bank’s standard forms; provided, however, that Co-Borrowers’ failure to
execute and deliver the same shall not affect or limit Bank’s Lien and other
rights in all of Co-Borrowers’ Accounts, nor shall Bank’s failure to advance or
lend against a specific Account affect or limit Bank’s Lien and other rights
therein. If requested by Bank, Co-Borrowers shall furnish Bank with copies (or,
at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts. In addition, Co-Borrowers shall deliver to
Bank, on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos.
(b)    Disputes. Co-Borrowers shall promptly notify Bank of all disputes or
claims relating to Accounts. Co-Borrowers may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Co-Borrowers do so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
the total outstanding Advances will not exceed the Revolving Line.
(c)    Collection of Accounts. Co-Borrowers shall direct Account Debtors to
deliver or transmit all proceeds of Accounts into a lockbox account, or such
other “blocked account” as specified by Bank (either such account, the “Cash
Collateral Account”). Whether or not an Event of Default has occurred and is
continuing, Co-Borrowers shall immediately deliver all payments on and proceeds
of Accounts to the Cash Collateral Account. Subject to Bank’s right to maintain
a reserve pursuant to Section 6.3(d), so long as no Event of Default has
occurred and is continuing, Bank shall transfer the proceeds of Accounts from
the Cash Collateral Account into the Designated Deposit Account. Co-Borrowers
hereby authorize Bank to transfer to the Cash Collateral Account any amounts
that Bank reasonably determines are proceeds of the Accounts (provided that Bank
is under no obligation to do so and this allowance shall in no event relieve
Co-Borrowers of their obligations hereunder).
(d)    Reserves. Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations (including amounts otherwise transferred to the Designated
Deposit Account) as a reserve to be applied to any Obligations regardless of
whether such Obligations are then due and payable


9

--------------------------------------------------------------------------------




(e)    Verifications; Confirmations; Credit Quality; Notifications. Bank may,
from time to time, (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of the relevant Co-Borrower or Bank or such other name as Bank may
choose, and notify any Account Debtor of Bank’s security interest in such
Account and/or (ii) conduct a credit check of any Account Debtor to approve any
such Account Debtor’s credit.
(f)    No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Co-Borrowers’ obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.
6.4    Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by a Co-Borrower not later than the
following Business Day after receipt by such Co-Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of Section
6.3(c) hereof, and (b) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; provided that, if
no Event of Default has occurred and is continuing, Co-Borrowers shall not be
obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Co-Borrowers in good faith in an arm’s length
transaction for an aggregate purchase price of Twenty Five Thousand Dollars
($25,000) or less (for all such transactions in any fiscal year). Each
Co-Borrower agrees that it will not commingle proceeds of Collateral with any of
Co-Borrower’s other funds or property, but will hold such proceeds separate and
apart from such other funds and property and in an express trust for Bank.
Nothing in this Section 6.4 limits the restrictions on disposition of Collateral
set forth elsewhere in this Agreement.
6.5    Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by a Co-Borrower and each of
its Subsidiaries, except (i) to the extent such taxes do not exceed Twenty Five
Thousand Dollars ($25,000) in the aggregate or (ii) for deferred payment of any
taxes contested pursuant to the terms of Section 5.9 hereof, and shall deliver
to Bank, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms so to avoid any material
liability.
6.6    Access to Collateral; Books and Records. At reasonable times, on one (1)
Business Day’s notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy each Co-Borrower’s Books.
The foregoing inspections and audits shall be conducted no more often than once
every twelve (12) months unless an Event of Default has occurred and is
continuing in which case such inspections and audits shall occur as often as
Bank shall determine is necessary. The foregoing inspections and audits shall be
conducted at such Co-Borrower’s expense and the charge therefor shall be One
Thousand Dollars ($1,000) per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event a Co-Borrower and Bank schedule an audit
more than ten (10) days in advance, and such Co-Borrower cancels or seeks to or
reschedule the audit with less than ten (10) days written notice to Bank, then
(without limiting any of Bank’s rights or remedies) Co-Borrowers shall pay Bank
a fee of One Thousand Dollars ($1,000) plus any out-of-pocket expenses incurred
by Bank to compensate Bank for the anticipated costs and expenses of the
cancellation or rescheduling.
6.7    Insurance.
(a)    Keep its business and the Collateral insured for risks and in amounts
standard for companies in Co-Borrowers’ industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Co-Borrowers,
and in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as lender loss payee. All
liability policies shall show, or have endorsements showing, Bank as an
additional insured. Bank shall


10

--------------------------------------------------------------------------------




be named as lender loss payee and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral.
(b)    Ensure that proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations.
(c)    At Bank’s request, Co-Borrowers shall deliver certified copies of
insurance policies and evidence of all premium payments. Each provider of any
such insurance required under this Section 6.7 shall agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
Bank, that it will give Bank thirty (30) days (or, in the case of non-payment of
premiums, ten (10) days) prior written notice before any such policy or policies
shall be materially altered or canceled. If Co-Borrowers fail to obtain
insurance as required under this Section 6.7 or to pay any amount or furnish any
required proof of payment to third persons and Bank, Bank may make all or part
of such payment or obtain such insurance policies required in this Section 6.7,
and take any action under the policies Bank deems prudent.
6.8    Accounts.
(a)    Maintain its and all of its domestic Subsidiaries’ primary operating and
other deposit accounts, the Cash Collateral Account and primary
securities/investment accounts with Bank and Bank’s Affiliates, which accounts
shall represent at least seventy five percent (75%) of the dollar value of
Co‑Borrowers’ and all Co‑Borrower’s Subsidiaries accounts at all financial
institutions. Any Guarantor shall maintain all depository, operating and
securities/investment accounts with Bank and Bank’s Affiliates.
(b)    In addition to and without limiting the restrictions in (a), Co-Borrowers
shall provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Co-Borrowers at any time
maintain, Co-Borrowers shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes, and other employee wage, trust and benefit payments to
or for the benefit of Co-Borrowers’ employees and identified to Bank by
Co-Borrowers as such.
6.9    Financial Covenants. Maintain at all times, subject to periodic reporting
as of the last day of each month, on a consolidated basis with respect to
Co-Borrowers and their Subsidiaries:
(a)    Minimum Cash. An aggregate balance of (i) unrestricted cash and Cash
Equivalents at Bank plus (ii) the Availability Amount equal to or greater than
Fifteen Million Dollars ($15,000,000).
(b)    Adjusted Quick Ratio. An Adjusted Quick Ratio of at least 1.75 to 1.00.
6.10    Protection of Intellectual Property Rights.
(a)    Each Co-Borrower shall (i) protect, defend and maintain the validity and
enforceability of its Intellectual Property that has any material value; (ii)
promptly advise Bank in writing of material infringements or any other event
that could reasonably be expected to materially and adversely affect the value
of its Intellectual Property that has any material value; and (iii) not allow
any Intellectual Property material to a Co-Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent.
(b)    Provide written notice to Bank within thirty (30) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Each Co-Borrower shall take such
steps as Bank reasonably requests to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (i) any Restricted License to be
deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License,


11

--------------------------------------------------------------------------------




whether now existing or entered into in the future, and (ii) Bank to have the
ability in the event of a liquidation of any Collateral to dispose of such
Collateral in accordance with Bank’s rights and remedies under this Agreement
and the other Loan Documents.
6.11    Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Co-Borrowers and their officers, employees and agents and each Co-Borrower’s
books and records, to the extent that Bank may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Bank with respect to any Collateral or relating to a Co-Borrower.
6.12    Online Banking.
(a)    Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions, and
uploading financial statements and other reports required to be delivered by
this Agreement (including, without limitation, those described in Section 6.2 of
this Agreement).
(b)    Comply with the terms of the “Banking Terms and Conditions” and ensure
that all persons utilizing the online banking platform are duly authorized to do
so by an Administrator. Bank shall be entitled to assume the authenticity,
accuracy and completeness on any information, instruction or request for a
Credit Extension submitted via the online banking platform and to further assume
that any submissions or requests made via the online banking platform have been
duly authorized by an Administrator.
6.13    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that a Co-Borrower or any Guarantor form any direct or indirect Subsidiary
or acquire any direct or indirect Subsidiary after the Effective Date, such
Co-Borrower and such Guarantor shall (a) cause any such new domestic Subsidiary
to provide to Bank a joinder to this Agreement to become a co-borrower hereunder
or a Guaranty to become a Guarantor hereunder, together with such appropriate
financing statements and/or Control Agreements, all in form and substance
reasonably satisfactory to Bank (including being sufficient to grant Bank a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired domestic Subsidiary), (b) provide to Bank appropriate
certificates and powers and financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary, in form and substance
reasonably satisfactory to Bank (but limited to sixty five percent (65%) for any
foreign Subsidiary); and (c) provide to Bank all other documentation in form and
substance satisfactory to Bank, including one or more opinions of counsel
satisfactory to Bank, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above. Any
document, agreement, or instrument executed or issued pursuant to this Section
6.13 shall be a Loan Document.
6.14    Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement. Deliver to Bank, within
five (5) days after the same are sent or received, copies of all correspondence,
reports, documents and other filings with any Governmental Authority regarding
compliance with or maintenance of Governmental Approvals or Requirements of Law
or that could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Co-Borrowers or any of
their Subsidiaries.
7    NEGATIVE COVENANTS
Co-Borrowers shall not do any of the following without Bank’s prior written
consent:
7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment that is, in the reasonable judgment of a Co-Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of such


12

--------------------------------------------------------------------------------




Co-Borrower; (c) consisting of Permitted Liens and Permitted Investments; (d)
consisting of the sale or issuance of any stock of a Co-Borrower permitted under
Section 7.2 of this Agreement; (e) consisting of a Co-Borrower’s use or transfer
of money or Cash Equivalents in the ordinary course of its business for the
payment of ordinary course business expenses in a manner that is not prohibited
by the terms of this Agreement or the other Loan Documents; (f) of non-exclusive
licenses for the use of the property of a Co-Borrower or its Subsidiaries in the
ordinary course of business and licenses that could not result in a legal
transfer of title of the licensed property but that may be exclusive in respects
other than territory and that may be exclusive as to territory only as to
discreet geographical areas outside of the United States; and (g) of accounts
receivable in connection with the compromise, settlement or collection thereof
in compliance with this Agreement;
7.2    Changes in Business, Management, Control, or Business Locations. (a)
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Co-Borrowers and such Subsidiary, as
applicable, or reasonably related or complementary thereto; (b) liquidate or
dissolve (except into a Co-Borrower); (c) fail to provide notice to Bank of any
Key Person departing from or ceasing to be employed by a Co-Borrower within five
(5) days after his or her departure from such Co-Borrower; or (d) permit or
suffer any Change in Control.
No Co-Borrower shall, without at least ten (10) days (or such shorter period as
Bank may agree in writing) prior written notice to Bank: (1) add any new offices
or business locations, including warehouses (unless such new offices or business
locations contain less than One Hundred Thousand Dollars ($100,000) in such
Co-Borrower’s assets or property) or deliver any portion of the Collateral
valued, individually or in the aggregate, in excess of One Hundred Thousand
Dollars ($100,000) to a bailee at a location other than to a bailee and at a
location already disclosed in the Perfection Certificate, (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization. If a Co-Borrower intends to
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of One Hundred Thousand Dollars ($100,000) to a bailee, and Bank and
such bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which such Co-Borrower intends to deliver the
Collateral, then such Co-Borrower will first receive the written consent of
Bank, and such bailee shall execute and deliver a bailee agreement in form and
substance satisfactory to Bank.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary), except for (1) Permitted Investments or (2)
acquisitions consented to by Bank in writing. A Subsidiary may merge or
consolidate into another Subsidiary or into a Co-Borrower.
7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness. Make any
payments in respect of the Seller Earn Outs unless (i) no Event of Default has
occurred and is continuing and (ii) Co-Borrowers can demonstrate pro forma
compliance with all covenants contained in Section 6.9 hereof both before and
after giving effect to any such payments.
7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting any
Co-Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of a Co-Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein.
7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.8(b) hereof.


13

--------------------------------------------------------------------------------




7.7    Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock,
provided that Co-Borrowers may (i) convert any of their convertible securities
into other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) pay dividends solely in common stock; and
(iii) repurchase the stock of former employees or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of any such repurchase and would not exist after giving effect to any such
repurchase, provided that the aggregate amount of all such repurchases does not
exceed Fifty Thousand Dollars ($50,000) per fiscal year; or (b) directly or
indirectly make any Investment (including, without limitation, by the formation
of any Subsidiary) other than Permitted Investments, or permit any of its
Subsidiaries to do so other than Permitted Investments.
7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of a Co-Borrower, except
for (1) transactions set forth on the Perfection Certificate and, (2) Permitted
Investments and transactions that are in the ordinary course of a Co-Borrower’s
business, upon fair and reasonable terms that are no less favorable to such
Co-Borrower than would be obtained in an arm’s length transaction with a
non-affiliated Person.
7.9    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.
7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on a Co-Borrower’s business, or permit any of its Subsidiaries to
do so; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of a Co-Borrower, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.
8    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. A Co-Borrower fails to (a) make any payment of principal
or interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date). During the cure period, the failure to make or
pay any payment specified under clause (b) hereunder is not an Event of Default
(but no Credit Extension will be made during the cure period);
8.2    Covenant Default.
(a)    A Co-Borrower fails or neglects to perform any obligation in Sections
6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10, 6.12, 6.13 or 6.14 or violates any
covenant in Section 7; or
(b)    A Co-Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) Business Days
after the occurrence thereof; provided, however, that if the default cannot by
its nature be cured within the ten (10) Business Day period or cannot after
diligent attempts by


14

--------------------------------------------------------------------------------




such Co-Borrower be cured within such ten (10) Business Day period, and such
default is likely to be cured within a reasonable time, then such Co-Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period). Cure periods provided
under this section shall not apply, among other things, to financial covenants
or any other covenants set forth in clause (a) above;
8.3    Material Adverse Change. A Material Adverse Change occurs;
8.4    Attachment; Levy; Restraint on Business.
(a)    (i) The service of process seeking to attach, by trustee or similar
process, any funds of a Co-Borrower or of any entity under the control of a
Co-Borrower (including a Subsidiary), or (ii) a notice of lien or levy is filed
against any of a Co-Borrower’s assets by any Governmental Authority, and the
same under subclauses (i) and (ii) hereof are not, within ten (10) Business Days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided, however, no Credit Extensions shall be made
during any ten (10) Business Day cure period; or
(b)    (i) any material portion of a Co-Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents a Co-Borrower from conducting all or any
material part of its business;
8.5    Insolvency. (a) A Co-Borrower or any of its Subsidiaries is unable to pay
its debts (including trade debts) as they become due or otherwise becomes
insolvent; (b) a Co-Borrower or any of its Subsidiaries begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against a Co-Borrower or
any of its Subsidiaries and is not dismissed or stayed within thirty (30) days
(but no Credit Extensions shall be made while any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
8.6    Other Agreements. After giving effect to any cure or notice requirements
therein, there is, under any agreement to which any Co-Borrower or any Guarantor
is a party with a third party or parties, (a) any default resulting in a right
by such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount individually or in the aggregate in
excess of Five Hundred Thousand Dollars ($500,000); or (b) any breach or default
by a Co-Borrower or Guarantor, the result of which could have a material adverse
effect on such Co-Borrower’s or any Guarantor’s business;
8.7    Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Five Hundred Thousand Dollars ($500,000) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against a Co-Borrower by any
Governmental Authority, and the same are not, within ten (10) Business Days
after the entry, assessment or issuance thereof, discharged, satisfied, or paid,
or after execution thereof, stayed or bonded pending appeal, or such judgments
are not discharged prior to the expiration of any such stay (provided that no
Credit Extensions will be made prior to the satisfaction, payment, discharge,
stay, or bonding of such fine, penalty, judgment, order or decree);
8.8    Misrepresentations. A Co-Borrower or any Person acting for a Co-Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;
8.9    Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or any applicable subordination or intercreditor agreement;


15

--------------------------------------------------------------------------------




8.10    Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor does not perform
any obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7, or 8.8 of this
Agreement occurs with respect to any Guarantor, or (d) (i) a material impairment
in the perfection or priority of Bank’s Lien in the collateral provided by
Guarantor or in the value of such collateral or (ii) a material adverse change
in the general affairs, management, results of operation, condition (financial
or otherwise) or the prospect of repayment of the Obligations occurs with
respect to any Guarantor; or
8.11    Governmental Approvals. Any Governmental Approval shall have been (a)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to
cause, a Material Adverse Change, or (ii) adversely affects the legal
qualifications of a Co-Borrower or any of its Subsidiaries to hold such
Governmental Approval in any applicable jurisdiction and such revocation,
rescission, suspension, modification or non-renewal could reasonably be expected
to affect the status of or legal qualifications of a Co-Borrower or any of its
Subsidiaries to hold any Governmental Approval in any other jurisdiction.
9    BANK’S RIGHTS AND REMEDIES
9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:
(a)    declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
(b)    stop advancing money or extending credit for Co-Borrowers’ benefit under
this Agreement or under any other agreement between Co-Borrowers and Bank;
(c)    demand that Co-Borrowers (i) deposit cash with Bank in an amount equal to
at least (A) one hundred five percent (105%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in Dollars remaining
undrawn, and (B) one hundred ten percent (110%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in a Foreign Currency
remaining undrawn (plus, in each case, all interest, fees, and costs due or to
become due in connection therewith (as estimated by Bank in its good faith
business judgment)), to secure all of the Obligations relating to such Letters
of Credit, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Co-Borrowers shall forthwith deposit and pay such
amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit;
(d)    terminate any FX Contracts;
(e)    verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing a Co-Borrower money of
Bank’s security interest in such funds. Such Co-Borrower shall collect all
payments in trust for Bank and, if requested by Bank, immediately deliver the
payments to Bank in the form received from the Account Debtor, with proper
endorsements for deposit;
(f)    make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.
Co-Borrowers shall assemble the Collateral if Bank requests and make it
available as Bank designates. Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior


16

--------------------------------------------------------------------------------




or superior to its security interest and pay all expenses incurred. Each
Co-Borrower grants Bank a license to enter and occupy any of its premises,
without charge, to exercise any of Bank’s rights or remedies;
(g)    apply to the Obligations any (i) balances and deposits of a Co-Borrower
it holds, or (ii) amount held by Bank owing to or for the credit or the account
of a Co-Borrower;
(h)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge, each
Co-Borrower’s labels, Patents, Copyrights, mask works, rights of use of any
name, trade secrets, trade names, Trademarks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, each Co-Borrower’s rights under
all licenses and all franchise agreements inure to Bank’s benefit;
(i)    place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
(j)    demand and receive possession of each Co-Borrower’s Books; and
(k)    exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
9.2    Power of Attorney. Each Co-Borrower hereby irrevocably appoints Bank as
their lawful attorney-in-fact, exercisable following the occurrence and during
the continuance of an Event of Default, to: (a) endorse Co-Borrower’s name on
any checks, payment instruments, or other forms of payment or security; (b) sign
Co-Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) demand, collect, sue, and give releases to any
Account Debtor for monies due, settle and adjust disputes and claims about the
Accounts directly with Account Debtors, and compromise, prosecute, or defend any
action, claim, case, or proceeding about any Collateral (including filing a
claim or voting a claim in any bankruptcy case in Bank’s or Co-Borrower’s name,
as Bank chooses); (d) make, settle, and adjust all claims under Co-Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, or other claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Bank or a third party as the Code
permits. Each Co-Borrower hereby appoints Bank as its lawful attorney-in-fact to
sign Co-Borrower’s name on any documents necessary to perfect or continue the
perfection of Bank’s security interest in the Collateral regardless of whether
an Event of Default has occurred until all Obligations have been satisfied in
full and the Loan Documents have been terminated. Bank’s foregoing appointment
as each Co-Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and the Loan Documents have been terminated.
9.3    Protective Payments. If a Co-Borrower fails to obtain the insurance
called for by Section 6.7 or fails to pay any premium thereon or fails to pay
any other amount which such Co-Borrower is obligated to pay under this Agreement
or any other Loan Document or which may be required to preserve the Collateral,
Bank may obtain such insurance or make such payment, and all amounts so paid by
Bank are Bank Expenses and immediately due and payable, bearing interest at the
then highest rate applicable to the Obligations, and secured by the Collateral.
Bank will make reasonable efforts to provide Co-Borrowers with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.
9.4    Application of Payments and Proceeds. During the continuance of an Event
of Default, Bank shall have the right to apply in any order any funds in its
possession, whether from Co-Borrowers’ account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations. Bank shall pay any surplus to
Co-Borrowers by credit to the Designated Deposit Account or to other Persons
legally entitled thereto; Co-Borrowers shall remain liable to Bank for any
deficiency. If Bank, directly or


17

--------------------------------------------------------------------------------




indirectly, enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.
9.5    Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Co-Borrowers bear all risk of
loss, damage or destruction of the Collateral.
9.6    No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Co-Borrowers of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
9.7    Demand Waiver. Each Co-Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which such
Co-Borrower is liable.
9.8    Co-Borrower Liability. Any Co-Borrower may, acting singly, request Credit
Extensions hereunder. Each Co-Borrower hereby appoints each other as agent for
the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder. Each Co-Borrower hereunder shall be jointly and
severally obligated to repay all Credit Extensions made hereunder, regardless of
which Co-Borrower actually receives said Credit Extension, as if each
Co-Borrower hereunder directly received all Credit Extensions. Each Co-Borrower
waives (a) any suretyship defenses available to it under the Code or any other
applicable law, including, without limitation, the benefit of California Civil
Code Section 2815 permitting revocation as to future transactions and the
benefit of California Civil Code Sections 1432, 2809, 2810, 2819, 2839, 2845,
2847, 2848, 2849, 2850, and 2899 and 3433, and (b) any right to require Bank to:
(i) proceed against any Co-Borrower or any other person; (ii) proceed against or
exhaust any security; or (iii) pursue any other remedy. Bank may exercise or not
exercise any right or remedy it has against any Co-Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Co-Borrower’s liability. Notwithstanding any other
provision of this Agreement or other related document, each Co-Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating a Co-Borrower to the rights of Bank
under this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Co-Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by a Co-Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by a Co-Borrower with respect to the Obligations in connection with this
Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 9.8 shall
be null and void. If any payment is made to a Co-Borrower in contravention of
this Section 9.8, such Co-Borrower shall hold such payment in trust for Bank and
such payment shall be promptly delivered to Bank for application to the
Obligations, whether matured or unmatured.
10    NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges


18

--------------------------------------------------------------------------------




prepaid; or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Bank or any Co-Borrower may
change its mailing or electronic mail address or facsimile number by giving the
other party written notice thereof in accordance with the terms of this Section
10.
If to Co-Borrowers:
MITEK SYSTEMS, INC.,

on behalf of all Co-Borrowers
600 B Street, Suite 100
San Diego, CA 92101
Attn: James DeBello, CEO
Email:                     

If to Bank:
SILICON VALLEY BANK
4370 La Jolla Village Drive, Suite 1050
San Diego, CA 92122
Attn: Cody Nenadal, Vice President
Phone: (858) 784-3317
Email: cnenadal@svb.com



11    CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Co-Borrowers and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Each Co-Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and each Co-Borrower hereby waives any objection
that it may have based upon lack of personal jurisdiction, improper venue, or
forum non conveniens and hereby consents to the granting of such legal or
equitable relief as is deemed appropriate by such court. Each Co-Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to such
Co-Borrower at the address set forth in, or subsequently provided by such
Co-Borrower in accordance with, Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of such Co-Borrower’s
actual receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH CO-BORROWER AND BANK
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive. The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the


19

--------------------------------------------------------------------------------




public and confidential and all records relating thereto shall be permanently
sealed. If during the course of any dispute, a party desires to seek provisional
relief, but a judge has not been appointed at that point pursuant to the
judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
This Section 11 shall survive the termination of this Agreement.
12    GENERAL PROVISIONS
12.1    Termination Prior to Revolving Line Maturity Date; Survival. All
covenants, representations and warranties made in this Agreement shall continue
in full force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied. So long as Co-Borrowers have satisfied the
Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement), this Agreement
may be terminated prior to the Revolving Line Maturity Date by Co-Borrowers,
effective three (3) Business Days after written notice of termination is given
to Bank. Those obligations that are expressly specified in this Agreement as
surviving this Agreement’s termination shall continue to survive notwithstanding
this Agreement’s termination.
12.2    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. No Co-Borrower may assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion). Bank
has the right, without the consent of or notice to Co-Borrowers, to sell,
transfer, assign, negotiate, or grant participation in all or any part of, or
any interest in, Bank’s obligations, rights, and benefits under this Agreement
and the other Loan Documents.
12.3    Indemnification. Co-Borrowers agree to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Co-Borrowers (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
12.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
12.6    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.


20

--------------------------------------------------------------------------------




12.7    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
12.8    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
12.9    Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or (ii)
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information.
Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Co-Borrowers. The provisions of the immediately
preceding sentence shall survive the termination of this Agreement.
12.10    Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Co-Borrowers and Bank arising out of or relating to the Loan Documents,
the prevailing party shall be entitled to recover its reasonable attorneys’ fees
and other costs and expenses incurred, in addition to any other relief to which
it may be entitled.
12.11    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
12.12    Right of Setoff. Except with respect to Excluded Collateral, each
Co-Borrower hereby grants to Bank a Lien and a right of setoff as security for
all Obligations to Bank, whether now existing or hereafter arising upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Bank (including a subsidiary of Bank) or in transit to any of them.
At any time after the occurrence and during the continuance of an Event of
Default, without demand or notice, Bank may set off the same or any part thereof
and apply the same to any liability or Obligation of any Co-Borrower even though
unmatured and regardless of the adequacy of any other collateral securing the
Obligations. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF ANY CO-BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.


21

--------------------------------------------------------------------------------




12.13    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
12.14    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.15    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.16    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
13    DEFINITIONS
13.1    Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:
“Account” is, as to any Person, any “account” of such Person as “account” is
defined in the Code with such additions to such term as may hereafter be made,
and includes, without limitation, all accounts receivable and other sums owing
to such Person.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Adjusted Quick Ratio” means a ratio of (a) the sum of Co-Borrowers’ (i)
unrestricted cash and Cash Equivalents maintained at Bank plus (ii) net accounts
receivable divided by (b) Current Liabilities minus the current portion of
Deferred Revenue.
“Administrator” is an individual that is named:
(a)    as an “Administrator” in the “SVB Online Services” form completed by
Co-Borrowers with the authority to determine who will be authorized to use SVB
Online Services (as defined in the “Banking Terms and Conditions”) on behalf of
a Co-Borrower; and
(b)    as an Authorized Signer of a Co-Borrower in an approval by the Board.
“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.


22

--------------------------------------------------------------------------------




“Authorized Signer” is any individual listed in a Co-Borrower’s Borrowing
Resolution who is authorized to execute the Loan Documents, including making
(and executing if applicable) any Credit Extension request, on behalf of such
Co-Borrower.
“Availability Amount” is the Revolving Line minus the outstanding principal
balance of any Advances.
“Bank” is defined in the preamble hereof.
“Bank Entities” is defined in Section 12.9.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Co-Borrowers or any Guarantor.
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to a Co-Borrower or any of
its Subsidiaries by Bank or any Bank Affiliate, including, without limitation,
any letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
“Bank Services Agreement” is defined in the definition of Bank Services.
“Board” is Parent’s board of directors.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including making (and executing if applicable) any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
“Cash Collateral Account” is defined in Section 6.3(c).
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)‑5 under the
Exchange Act), directly or indirectly, of thirty-five percent (35%) or more of
the ordinary voting power for the election of directors of Parent (determined on
a fully diluted basis) other than by the sale of such Co-Borrower’s equity
securities in a public offering


23

--------------------------------------------------------------------------------




or to venture capital or private equity investors so long as Co-Borrowers
identify to Bank the venture capital or private equity investors at least seven
(7) Business Days prior to the closing of the transaction and provide to Bank a
description of the material terms of the transaction; (b) during any period of
twelve (12) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of any Co-Borrower ceases to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) at any time, a
Co-Borrower shall cease to own and control, of record and beneficially, directly
or indirectly, one hundred percent (100%) of each class of outstanding capital
stock of each subsidiary of such Co-Borrower free and clear of all Liens (except
Liens created by this Agreement).
“Claims” is defined in Section 12.3.
“Co-Borrowers” is defined in the preamble hereof.
“Co-Borrowers’ Books” are all of a Co-Borrower’s books and records including
ledgers, federal and state tax returns, records regarding such Co-Borrower’s
assets or liabilities, the Collateral, business operations or financial
condition, and all computer programs or storage or any equipment containing such
information.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Co-Borrowers
described on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which a Co-Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which a Co-


24

--------------------------------------------------------------------------------




Borrower maintains a Securities Account or a Commodity Account, such
Co-Borrower, and Bank pursuant to which Bank obtains control (within the meaning
of the Code) over such Deposit Account, Securities Account, or Commodity
Account.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Advance, any Overadvance, Letter of Credit, FX
Contract, amount utilized for cash management services or any other extension of
credit by Bank for Co-Borrowers’ benefit.
“Current Liabilities” are all obligations and liabilities of Co-Borrowers to
Bank, plus, without duplication, the aggregate amount of Co-Borrowers’ Total
Liabilities that mature within one (1) year.
“Default Rate” is defined in Section 2.4(b).
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is the account number ending xxx-xxxx-356
maintained by a Co-Borrower with Bank.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Effective Date” is defined in the preamble hereof.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Excluded Collateral” means (a) with respect to stock in foreign Subsidiaries,
more than sixty-five percent (65.0%) of the presently existing and hereafter
arising issued and outstanding shares of capital stock owned by Co-Borrowers of
any foreign Subsidiary which shares entitle the holder thereof to vote for
directors or any other matter, (b) any interest of Co-Borrowers as lessees or
sublessees under a real property lease or an Equipment lease if Co-Borrowers are
prohibited by the terms of such lease from granting a security interest in such
lease or under which such an assignment or Lien would cause a default to occur
under such lease (but only to the extent that such prohibition is enforceable
under all applicable laws including, without limitation, the Code); provided,
however, that upon termination of such prohibition, such interest shall
immediately become Collateral without any action by Co-Borrowers or Bank


25

--------------------------------------------------------------------------------




(c) deposit accounts exclusively used for payroll, payroll taxes, and other
employee wage, trust and benefit payments to or for the benefit of Co-Borrowers’
employees and identified to Bank by Co-Borrowers as such; or (d) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Bank’s security interest in such Accounts and such other property of
Co-Borrowers that are proceeds of the Intellectual Property.
“Foreign Currency” means lawful money of a country other than the United States.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Co-Borrowers which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between a Co-Borrower and
Bank under which such Co-Borrower commits to purchase from or sell to Bank a
specific amount of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Guarantor” is any Person providing a Guaranty in favor of Bank.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Indemnified Person” is defined in Section 12.3.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.


26

--------------------------------------------------------------------------------




“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:
(a)    its Copyrights, Trademarks and Patents;
(b)    any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;
(c)    any and all source code;
(d)    any and all design rights which may be available to such Person;
(e)    any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)    all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of a Co-Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“Judgment Currency” is defined in Section 12.3.
“Key Person” is any of a Co-Borrower’s (a) Chief Executive Officer, who is James
DeBello as of the Effective Date, (b) Chief Financial Officer, who is Jeffrey
Davison as of the Effective Date, and (c) Chief Technology Officer, who is
Stephen Ritter as of the Effective Date, and (d) Chief Operating Officer, who is
Kalle Marsal as of the Effective Date.
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of a Co-Borrower based upon an application, guarantee, indemnity,
or similar agreement.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, any
Bank Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by a Co-Borrower or any Guarantor, and any other present or
future agreement by a Co-Borrower and/or any Guarantor with or for the benefit
of Bank, all as amended, restated, or otherwise modified.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of a Co-Borrower; (c) a material impairment of the
prospect of repayment of any portion of the Obligations; or (d) Bank determines,
based upon information available to it and in its reasonable judgment, that
there is a reasonable likelihood that a Co-Borrower shall fail to comply with
one or more of the financial covenants in Section 6 during the next succeeding
financial reporting period.
“Mitek BV” is Mitek Holding B.V., a company incorporated under the laws of The
Netherlands and a wholly owned subsidiary of Parent.


27

--------------------------------------------------------------------------------




“Monthly Financial Statements” is defined in Section 6.2(a).
“Obligations” are Co-Borrowers’ obligations to pay when due any debts,
principal, interest, fees, Bank Expenses, the Unused Revolving Line Facility Fee
and other amounts Co-Borrowers owe Bank now or later, whether under this
Agreement or the other Loan Documents, or otherwise, including, without
limitation, all obligations relating to Bank Services and interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Co-Borrowers assigned to Bank, and to perform Co-Borrowers’ duties under the
Loan Documents.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Overadvance” is defined in Section 2.3.
“Parent” is defined in the preamble hereof.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment Date” is the last calendar day of each month.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Indebtedness” is:
(a)    Co-Borrowers’ Indebtedness to Bank under this Agreement and the other
Loan Documents;
(b)    Indebtedness existing on the Effective Date which is shown on the
Perfection Certificate;
(c)    Subordinated Debt;
(d)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;
(e)    unsecured Indebtedness in connection with the Seller Earn Outs;
(f)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(g)    Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;
(h)    Indebtedness of a Co-Borrower to any Subsidiary and Contingent
Obligations of any Subsidiary with respect to obligations of such Co-Borrower
(provided that the primary obligations are not prohibited hereby), and
Indebtedness of any Subsidiary to a Co-Borrower in an aggregate principal amount
not to exceed Five Hundred Thousand Dollars ($500,000) or any other Subsidiary
and Contingent Obligations of any Subsidiary with respect to obligations of any
other Subsidiary (provided that the primary obligations are not prohibited
hereby);
(i)    Indebtedness arising from the financing of insurance premiums in the
ordinary course of business;


28

--------------------------------------------------------------------------------




(j)    other unsecured Indebtedness not to exceed Five Hundred Thousand Dollars
($500,000) at any time outstanding; and
(k)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (i) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon a Co-Borrower or its Subsidiary, as the
case may be.
“Permitted Investments” are:
(a)    Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate;
(b)    Investments consisting of Cash Equivalents;
(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of a
Co-Borrower;
(d)    Investments consisting of deposit accounts (but only to the extent that
Co-Borrowers are permitted to maintain such accounts pursuant to Section 6.8 of
this Agreement);
(e)    Investments accepted in connection with Transfers permitted by Section
7.1;
(f)    Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;
(g)    Investments (i) by a Co-Borrower in another Co-Borrower, (ii) by a
Co-Borrower in Subsidiaries not to exceed Five Hundred Thousand Dollars
($500,000) in the aggregate in any fiscal year and (iii) by Subsidiaries in
other Subsidiaries not to exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate in any fiscal year or in a Co-Borrower;
(h)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of a Co-Borrower or its Subsidiaries pursuant to employee
stock purchase plans or agreements approved by the Board;
(i)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(j)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (j) shall not
apply to Investments of a Co-Borrower in any Subsidiary; and
(k)    other Investments not to exceed Five Hundred Thousand Dollars ($500,000)
at any time outstanding.
“Permitted Liens” are:
(a)    Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement or the other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which a Co-Borrower maintains adequate reserves on such


29

--------------------------------------------------------------------------------




Co-Borrower’s Books, provided that no notice of any such Lien has been filed or
recorded under the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations adopted thereunder;
(c)    purchase money Liens (i) on Equipment acquired or held by a Co-Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Hundred Thousand Dollars ($100,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;
(d)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000) and which are not delinquent
or remain payable without penalty or which are being contested in good faith and
by appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
(e)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(f)    Liens incurred in the extension, renewal or refinancing of the
Indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
(g)    leases or subleases of real property granted in the ordinary course of a
Co-Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non-exclusive licenses
or sublicenses of personal property (other than Intellectual Property) granted
in the ordinary course of a Co-Borrower’s business (or, if referring to another
Person, in the ordinary course of such Person’s business), if the leases,
subleases, licenses and sublicenses do not prohibit granting Bank a security
interest therein;
(h)    non-exclusive licenses of Intellectual Property granted to third parties
in the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;
(i)    Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and
(j)    Liens in favor of other financial institutions arising in connection with
a Co-Borrower’s deposit and/or securities accounts held at such institutions,
provided that (i) Bank has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts (ii) such accounts are
permitted to be maintained pursuant to Section 6.8 of this Agreement.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.


30

--------------------------------------------------------------------------------




“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Co-Borrowers (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of a
Co-Borrower or any Guarantor, or (iii) the security interests and other rights
of Bank in the Collateral (including the enforceability, perfection and priority
thereof); or (b) to reflect Bank's reasonable belief that any collateral report
or financial information furnished by or on behalf of a Co-Borrower or any
Guarantor to Bank is or may have been incomplete, inaccurate or misleading in
any material respect; or (c) in respect of any state of facts which Bank
determines constitutes an Event of Default or may, with notice or passage of
time or both, constitute an Event of Default.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of a Co-Borrower.
“Restricted License” is any material inbound license or other agreement with
respect to which a Co-Borrower is the licensee (a) that prohibit or otherwise
restricts such Co-Borrower from granting a security interest in such
Co-Borrower’s interest in such license or agreement or any other property, or
(b) for which a default under or termination of could interfere with Bank’s
right to sell any Collateral.
“Revolving Line” is an aggregate principal amount equal to Ten Million Dollars
($10,000,000).
“Revolving Line Maturity Date” is May 3, 2019.
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Seller Earn Outs” means those certain Earn Outs, as defined in that certain
Share Purchase Agreement among Mitek BV, the Sellers (as defined therein) and
Parent dated as of October 16, 2017 and as set forth in Schedule 3.4 thereto in
aggregate amount not to exceed Three Million Eight Hundred Thousand Dollars
($3,800,00).
“Subordinated Debt” is indebtedness incurred by a Co-Borrower subordinated to
all of such Co-Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of a Co-Borrower or
Guarantor (if any).


31

--------------------------------------------------------------------------------




“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Co-Borrowers’ consolidated balance sheet, including
all Indebtedness.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Co-Borrower connected
with and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.
“Unused Revolving Line Facility Fee” is defined in Section 2.5(b).
[Balance of Page Intentionally Left Blank]




32

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.




CO-BORROWERS:


MITEK SYSTEMS, INC.




 
By
 /s/ James B. DeBello
 
Name:
 James B. DeBello
 
Title:
 President and Chief Executive Officer
 
 
 




IDCHECKER, INC.






 
By
 /s/ James B. DeBello
 
Name:
 James B. DeBello
 
Title:
 President and Chief Executive Officer
 
 
 
 
BANK:


SILICON VALLEY BANK






 
By
 /s/ Cody Nenadal
 
Name:
 Cody Nenadal
 
Title:
 VP















































[Signature Page to Loan and Security Agreement]






--------------------------------------------------------------------------------





EXHIBIT A - COLLATERAL DESCRIPTION
The Collateral consists of all of Co-Borrowers’ right, title and interest in and
to the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and
all of each Co-Borrower’s Books relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.
Notwithstanding the foregoing, the Collateral does not include (a) with respect
to stock in foreign Subsidiaries, more than sixty-five percent (65.0%) of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Co-Borrowers of any foreign Subsidiary which shares
entitle the holder thereof to vote for directors or any other matter, (b) any
interest of Co-Borrowers as lessees or sublessees under a real property lease or
an Equipment lease if Co-Borrowers are prohibited by the terms of such lease
from granting a security interest in such lease or under which such an
assignment or Lien would cause a default to occur under such lease (but only to
the extent that such prohibition is enforceable under all applicable laws
including, without limitation, the Code); provided, however, that upon
termination of such prohibition, such interest shall immediately become
Collateral without any action by Co-Borrowers or Bank (c) deposit accounts
exclusively used for payroll, payroll taxes, and other employee wage, trust and
benefit payments to or for the benefit of Co-Borrowers’ employees and identified
to Bank by Co-Borrowers as such; or (d) any Intellectual Property; provided,
however, the Collateral shall include all Accounts and all proceeds of
Intellectual Property. If a judicial authority (including a U.S. Bankruptcy
Court) would hold that a security interest in the underlying Intellectual
Property is necessary to have a security interest in such Accounts and such
property that are proceeds of Intellectual Property, then the Collateral shall
automatically, and effective as of the Effective Date, include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in such Accounts and such other property of Co-Borrowers that are
proceeds of the Intellectual Property.
Pursuant to the terms of a certain negative pledge arrangement with Bank,
Co-Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.


Exhibit A

--------------------------------------------------------------------------------





EXHIBIT B

COMPLIANCE CERTIFICATE
TO:    SILICON VALLEY BANK                    Date:                 
FROM: MITEK SYSTEMS, INC. and IDCHECKER, INC.


The undersigned authorized officers of MITEK SYSTEMS, INC., a California
corporation, and IDCHECKER, INC., a California corporation, certify that under
the terms and conditions of the Loan and Security Agreement between Co-Borrowers
and Bank (the “Agreement”): (1) Co-Borrowers are in complete compliance for the
period ending _______________ with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Co-Borrowers, and each of their Subsidiaries, has timely filed all required tax
returns and reports, and Co-Borrowers have timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by
Co-Borrowers except as otherwise permitted pursuant to the terms of Section 5.9
of the Agreement, and (5) no Liens have been levied or claims made against
Co-Borrowers or any of their Subsidiaries, if any, relating to unpaid employee
payroll or benefits of which Co-Borrowers have not previously provided written
notification to Bank. Attached are the required documents supporting the
certification. The undersigned certifies that these are prepared in accordance
with GAAP consistently applied from one period to the next except as explained
in an accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that
Co-Borrowers are not in compliance with any of the terms of the Agreement, and
that compliance is determined not just at the date this certificate is
delivered. Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes No
Annual financial statements (CPA Audited)
FYE within 90 days
Yes No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes No
Board approved projections
FYE within 60 days and as amended/updated
Yes No
 



Financial Covenants
Required
Actual
Complies
 
 
 
 
Maintain at all times (tested monthly):
 
 
 
Minimum Cash
$15,000,000
$_________
Yes No
Minimum Adjusted Quick Ratio
1.75:1.00
_____:1.0
Yes No



Exhibit B - 1

--------------------------------------------------------------------------------




The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
--------------------------------------------------------------------------------------------------------------------------------------------


MITEK SYSTEMS, INC.




By:                                                      


Name:                                                   


Title:                                                     




IDCHECKER, INC.




By:                                                      


Name:                                                  


Title:                                                    


BANK USE ONLY


Received by:                                                      
AUTHORIZED SIGNER
Date:                                                                   


Verified:                                                              
AUTHORIZED SIGNER
Date:                                                                   


Compliance Status: Yes No
 
 







Exhibit B - 2

--------------------------------------------------------------------------------





Schedule 1 to Compliance Certificate

Financial Covenants of Co-Borrowers
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
Dated:    ____________________
I.Minimum Cash (Section 6.9(a))
Required:    $15,000,000


Actual:


A.    
Aggregate value of unrestricted cash and Cash Equivalents at Bank


$   


B.    
Availability Amount
$   


C.    
Total (sum of lines A and B)
   



Is line C equal to or greater than $15,000,000?


  No, not in compliance                          Yes, in compliance


II.    
III.    Adjusted Quick Ratio (Section 6.9(b))
Required:    1.75:1.00


Actual:


A.    
Aggregate value of the unrestricted and unencumbered cash and Cash Equivalents
at Bank
$   


B.    
Aggregate value of the net billed accounts receivable of Co-Borrowers
$   


C.    
Quick Assets (the sum of lines A and B)
$   


D.    
Aggregate value of Current Liabilities


$   


E.    
Aggregate value of current portion of Deferred Revenue
$   


F.    
Total (line D minus line E)
$   


G.    
Adjusted Quick Ratio (line C divided by Line F)
   



Is line F equal to or greater than 1.75:1:00?


  No, not in compliance                          Yes, in compliance




Schedule 1

--------------------------------------------------------------------------------





svb_logo.jpg [svb_logo.jpg]


CORPORATE BORROWING CERTIFICATE




CO-BORROWER A: MITEK SYSTEMS, INC., a California
corporation                DATE: May 3, 2018
BANK:        SILICON VALLEY BANK


I hereby certify as follows, as of the date set forth above:
1.    I am the Secretary, Assistant Secretary or other officer of Co-Borrower A
. My title is as set forth below.


2.    Co-Borrower A’s exact legal name is set forth above. Co-Borrower A is a
corporation existing under the laws of the State of Delaware.


3.    Attached hereto are true, correct and complete copies of Co-Borrower A’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Co-Borrower A is incorporated as set forth above.
Such Certificate of Incorporation have not been amended, annulled, rescinded,
revoked or supplemented, and remain in full force and effect as of the date
hereof.


4.    The following resolutions were duly and validly adopted by Co-Borrower A’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Co-Borrower A.


RESOLVED, that any one of the following officers or employees of Co-Borrower A,
whose names, titles and signatures are below, may act on behalf of Co-Borrower
A:
Name
 
Title
 
Signature
Authorized to Add or Remove Signatories


James B. DeBello
 
President and Chief Executive Officer
 
/s/ James B. DeBello
þ
Jeffrey C. Davison
 
Chief Financial Officer
 
/s/ Jeffrey C. Davison
þ
Trevor Renfield
 
VP, Corporate Controller
 
/s/ Trevor Renfield
þ
 
 
 
 
 
□





RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Co-Borrower
A.


RESOLVED FURTHER, that such individuals may, on behalf of Co-Borrower A:


Borrow Money. Borrow money from Bank.
Execute Loan Documents. Execute any loan documents Bank requires.
Grant Security. Grant Bank a security interest in any of Co-Borrower A’s assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Co-Borrower A has an interest and receive
cash or otherwise use the proceeds.




--------------------------------------------------------------------------------




Apply for Letters of Credit. Apply for letters of credit from Bank.
Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.
Issue Warrants. Issue warrants for Co-Borrower A’s capital stock.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Co-Borrower A’s right to a jury trial) they believe to be
necessary to effect these resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


5.    The persons listed above are Co-Borrower A’s officers or employees with
their titles and signatures shown next to their names.


MITEK SYSTEMS, INC.




By:     /s/ James B. DeBello            


Name:      James B. DeBello            


Title:     President and Chief Executive Officer    




*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Co-Borrower A.




I, the Kalle J. Marsal, the Chief Operating Officer of Co-Borrower A, hereby
certify as to paragraphs 1 through 5 above, as of the date set forth above.




By:     /s/ Kalle J. Marsal            


Name:      Kalle J. Marsal            


Title:     Chief Operating Officer            






--------------------------------------------------------------------------------




svb_logo.jpg [svb_logo.jpg]




CORPORATE BORROWING CERTIFICATE




CO-BORROWER B: IDCHECKER, INC., a California corporation                 DATE:
May 3, 2018
BANK:        SILICON VALLEY BANK


I hereby certify as follows, as of the date set forth above:
1.    I am the Secretary, Assistant Secretary or other officer of Co-Borrower B.
My title is as set forth below.


2.    Co-Borrower B’s exact legal name is set forth above. Co-Borrower B is a
corporation existing under the laws of the State of California.


3.    Attached hereto are true, correct and complete copies of Co-Borrower B’s
Articles of Incorporation (including amendments), as filed with the Secretary of
State of the state in which Co-Borrower B is incorporated as set forth above.
Such Articles of Incorporation have not been amended, annulled, rescinded,
revoked or supplemented, and remain in full force and effect as of the date
hereof.


4.    The following resolutions were duly and validly adopted by Co-Borrower B’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Co-Borrower B.


RESOLVED, that any one of the following officers or employees of Co-Borrower B,
whose names, titles and signatures are below, may act on behalf of Co-Borrower
B:
Name
 
Title
 
Signature
Authorized to Add or Remove Signatories


James B. DeBello
 
President and Chief Executive Officer
 
/s/ James B. DeBello
þ
Jeffrey C. Davison
 
Chief Financial Officer
 
/s/ Jeffrey C. Davison
þ
Trevor Renfield
 
VP, Corporate Controller
 
/s/ Trevor Renfield
þ
 
 
 
 
 
□





RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Co-Borrower
B.


RESOLVED FURTHER, that such individuals may, on behalf of Co-Borrower B:


Borrow Money. Borrow money from Bank.
Execute Loan Documents. Execute any loan documents Bank requires.
Grant Security. Grant Bank a security interest in any of Co-Borrower B’s assets.




--------------------------------------------------------------------------------




Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Co-Borrower B has an interest and receive
cash or otherwise use the proceeds.
Apply for Letters of Credit. Apply for letters of credit from Bank.
Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.
Issue Warrants. Issue warrants for Co-Borrower B’s capital stock.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Co-Borrower B’s right to a jury trial) they believe to be
necessary to effect these resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


5.    The persons listed above are Co-Borrower B’s officers or employees with
their titles and signatures shown next to their names.


IDCHECKER, INC.




By:     /s/ James B. DeBello            


Name:      James B. DeBello            


Title:     President and Chief Executive Officer    




*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Co-Borrower B.




I, Kalle J. Marsal, the Chief Operating Officer of Co-Borrower B, hereby certify
as to paragraphs 1 through 5 above, as of the date set forth above.




By:     /s/ Kalle J. Marsal            


Name:      Kalle J. Marsal            


Title:     Chief Operating Officer            






--------------------------------------------------------------------------------





svb_logo.jpg [svb_logo.jpg]
MARKETING CONSENT FORM





Marketing Consent Form
SVB Financial Group is proud of our business relationships and occasionally
likes to promote these relationships. We would like to use your company’s
information and logo for promotional and marketing purposes in SVB Financial
Group member businesses (collectively “SVB”) materials. While we would
appreciate your consent to all of the uses listed below, please review and
select all of the uses that you consent to below.
Approved Uses(s)

Indicate your selection(s) by checking the boxes below
¨
Marketing: You consent to SVB’s use of Company’s name, logo and images provided
to us in written and oral presentations, advertising, marketing and PR
materials, professional lists and websites.

¨
Deal Terms: You consent to SVB’s inclusion of the size and type of any loan or
credit facility alongside your company’s name in any oral presentations,
advertising, marketing and PR materials, customer lists, and websites.

¨
Reference: You consent to SVB’s use of Company and representatives’ names as a
reference for SVB.

¨
Testimonial: You consent to SVB’s use of Company and representatives’ names and
quotations in written and oral presentations, marketing and PR materials, and
websites. Our practice is to send you a draft of any quotation concerning
Company prior to publishing.

¨
News release: You consent to SVB’s use of Company’s name, trademarks, service
marks, quotations and images provided to us in the SVB’s news releases
concerning Company. Our practice is to send you a draft of any news release
concerning Company prior to publishing.

Logos

In order to maintain the integrity of your logos, please provide them in:
‣ Full color and black and white versions, with or without taglines
‣ At least 300 dpi in PNG, EPS, TIF, or JPG formats (please do not send PDF or
website logos).
Names

Please make sure to print the Company name, and any individual names and titles
as you would like them displayed in materials or lists.
Company name
MITEK SYSTEMS, INC. and IDCHECKER, INC.
Additional names
 
 

You grant to SVB a limited license to use the information for the limited
purposes above, which you can revoke upon written notice to SVB. The signer
below acknowledges that he or she has authority to bind the Company to this
consent. SVB will not be responsible for versions that were printed prior to
receiving notice revoking any such consent. Company is solely responsible for
defense and maintenance of its intellectual property.
Please contact your Relationship Advisor or SVB representative if you have any
questions.


Accepted or Agreed on Behalf Of Company or Yourself
Name
 
Title
 
Signature
 
Today’s date
May __, 2018
Address
600 B Street, Suite 100, San Diego, CA 92101
Phone number
 
Email
 



Return this completed form and any attachments to your Relationship Advisor or
SVB via email at logo@svb.com.
©2014 SVB Financial Group. All rights reserved. Silicon Valley Bank is a member
of FDIC and Federal Reserve System. SVB>, SVB>Find a way, SVB Financial Group,
and Silicon Valley Bank are registered trademarks. B_SAM-14-13427 rev. 06-25-14.


